DETAILED ACTION

Status
This Final Office Action is in response to the communication filed on November 25, 2020.  Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 have been amended.  Therefore, claims 1-20 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
Applicant’s amendments and arguments overcome the basis of the earlier rejections of claims 1-20 under 35 USC § 101.  Amended Claims 1, 8, and 15 add limitations describing the creation of data visualization files with a format that is automatically updated and formatted for fast data reading and fast data processing by a data visualization application.  These data visualization file limitations and their improved data reading/processing reflect an improvement in the functioning of a computer and therefore integrate the claimed judicial exception into a practical application (Step 2A, Prong 2 of 35 USC 101 consideration).  Therefore the previous 35 USC § 101 rejection has been withdrawn.
Applicant’s amendments overcome the basis of the earlier rejections of claims 1-20 under 35 USC § 102; therefore, the previous 35 USC § 102 rejection has been withdrawn.  However, in light of applicant admitted prior art, a new 35 USC § 103 rejection is issued for claims 1-20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Sierra (U.S. Patent Application Publication No. 2019/0278635) in view of applicant admitted prior art (see Applicant U.S. Patent Application Publication No. 2020/0294084).

Regarding claim 1, Rodriguez Sierra discloses a system, comprising: 
a hardware processor; and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (Rodriguez Sierra: [0059]-[0060]) to perform a method comprising: 
identifying a plurality of business intelligence data sources, wherein the business intelligence data sources are separate and diverse (Rodriguez Sierra: [0020]-[0023]);
creating data tables in a database management system from the plurality of business intelligence data sources (Rodriguez Sierra: [0026]; [0042]-[0043]);
creating data visualization […] from the data tables, wherein the data visualization [..] comprise data converted from the data tables to a format […] by a data visualization application (Rodriguez Sierra: [0023], “The data ingestion pipeline decomposes input data of various types from various data sources into a single common data model that is persisted in a central repository”, “central repository is accessible by systems and/or services running on the platform, including the advanced analytics system, machine learning system, and business intelligence system”; [0024], “the advanced analytics system includes an IMDb API with algorithms for accessing unstructured and structured data persisted in databases (e.g., [however the Rodriguez Sierra reference does not explicitly teach: “files”, “files”, “that is automatically updated and formatted for fast data reading and fast data processing”];
creating a unified data model from the […] such that the unified data model is […] (Rodriguez Sierra: [0023], “data ingestion pipeline decomposes input data of various types from various data sources into a single common data model that is persisted in a central repository”; [0026]; [0028], “single data model”) [however the Rodriguez Sierra reference does not explicitly teach: “data visualization files”, “automatically updated and created using the fast data processing of the data visualization application”];
receiving a business intelligence request (Rodriguez Sierra: [0004]; [0007]; [0020]; [0023]; [0030]; [0040]); and  
responsive to the business intelligence request (Rodriguez Sierra: [0004]; [0007]; [0023]; [0030]; [0040]):  
generating one or more predictive analytics based on the unified data model (Rodriguez Sierra: [0023]-[0024]), and 
displaying a view of the one or more predictive analytics (Rodriguez Sierra: [0024]; [0030]; [0041]).  
“files”, “files”, “that is automatically updated and formatted for fast data reading and fast data processing”; “data visualization files”, “automatically updated and created using the fast data processing of the data visualization application” (These claim limitations describe the usage of known Qlik™ business intelligence analysis and visualization tools as described in [0024]-[0025] of the applicant’s published specification: [0024]-[0025], “the data visualization system may be implemented as a Qlik Sense system. In such embodiments, Qlik QVD files may be created from the data tables, and the Qlik Sense system may fetch the QVD files”, “Furthermore, in such embodiments, the QVD files may be refreshed automatically, occasionally or periodically. For example, the QVD files may be refreshed on a daily or weekly basis.”, “A Qlik Sense app may be created and used to refresh the QVD files. One advantage of using the QVD files is that reading data from such files is generally 10-100 times faster than reading from other data sources”. Qlik™ applications such as QlikView, which is associated with QVD data visualization files, and Qlik Sense are business intelligence tools used for data visualization and data modeling that were known at the time of filing.  These claim limitations, per the applicant specification, merely describe the common/known implementation/utilization and common results of these prior art tools.  Implementation of a known Qlik Sense system performing known Qlik Sense functions with known Qlik QVD data visualization file formats and their known results of updates, fast data reading, and fast data processing by a known QlikView/Qlik Sense data visualization application is prior art.  Therefore these claim limitations are applicant admitted prior art) (The examiner notes that the claimed characteristics of automatically updated and created data models using the fast data processing of the data visualization application is describing the applicant admitted 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known Qlik™ business intelligence analysis and visualization tools as described in [0024]-[0025] of the applicant’s published specification to improve the similar business intelligence analysis and visualization tools method of Rodriguez Sierra in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Rodriguez Sierra reference discloses a business intelligence analysis and visualization tools “base” method upon which the usage of Qlik™ business intelligence analysis and visualization tools as described in the applicant’s published specification can be seen as an “improvement” (improved business intelligence analysis and data visualization through use of a known Qlik Sense system performing known Qlik Sense functions with known Qlik QVD data visualization file formats and their associated updates, fast data reading, and fast data processing).  Both the Rodriguez Sierra reference and the applicant invention describe usage of business intelligence analysis and data visualization tools to create a unified data model and visualize collected data from converted data formats.  The applicant states in the published specification that a previously known Qlik Sense system and Qlik Data Visualization QVD files are used in the invention to implement the data visualization system and data visualization files for data modeling.  The applicant published specification describes the previously known benefits (automatic refreshing, fast data reading, etc.) of using this Qlik™ technology in this manner.  Qliktech is a software vendor (independent from Hewlett Packard) that produces Qlik View and Qlik Sense, which are business intelligence software/applications that provide business intelligence functionality of data mining (identifying and extracting data), predictive analyzing of data, and visualizing data from business operations .

Claims 8 and 15 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8 and 15 are also rejected under 35 U.S.C. 102 as being disclosed by Rodriguez Sierra in view of applicant admitted prior art.


optimizing the data tables, wherein the unified data model is created from the optimized data tables (Rodriguez Sierra: [0043]).

Regarding claims 4, 11, and 18, Rodriguez Sierra in view of applicant admitted prior art discloses the system of claim 1, the medium of claim 8, and the method of claim 15, further comprising: 
generating one or more predictive business intelligence analytics based on the unified data model and one or more user-supplied criteria (Rodriguez Sierra: [0023]-[0024]).

Regarding claims 5, 12, and 19, Rodriguez Sierra in view of applicant admitted prior art discloses the system of claim 1, the medium of claim 8, and the method of claim 15.
Furthermore, Rodriguez Sierra teaches the following: further comprising: 
creating the data visualization in a data visualization system […] (Rodriguez Sierra: [0026]; [0041]; wherein Rodriguez Sierra discloses that business intelligence systems and data visualization tools display/visualize the data) [however the Rodriguez Sierra reference does not explicitly teach: “wherein the data visualization system comprises the data visualization application for creating the data visualization files”];
creating the unified data model […] (Rodriguez Sierra: [0023]; [0026]; [0028]) [however the Rodriguez Sierra reference does not explicitly teach: “in the data visualization system”].
Regarding the aforementioned features not taught by Rodriguez Sierra, applicant admitted prior art as show discloses the following: “wherein the data visualization system comprises the data visualization application for creating the data visualization files”, “in the data visualization system” (These claim limitations describe the usage of known Qlik™ business intelligence analysis and visualization tools as described in [0024]-[0025] of the applicant’s published specification. Qlik™ applications such as QlikView, which is associated with QVD data visualization files, and Qlik Sense are business intelligence tools used for data visualization and data modeling that were known at the time of filing.  These claim limitations, per the applicant specification, merely describe the common/known implementation/utilization of these prior art tools.  Implementation of a known Qlik Sense system performing known Qlik Sense functions with known Qlik QVD data visualization file formats by a known QlikView/Qlik Sense data visualization application is prior art.  Therefore these claim limitations are applicant admitted prior art) (The examiner notes that the claimed characteristics of created data models using the data visualization application system is describing the applicant admitted prior art of implementing known Qlik™ business intelligence and data visualization applications as explained above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the known Qlik™ business intelligence analysis and visualization tools as described in [0024]-[0025] of the applicant’s published specification to improve the similar business intelligence analysis and visualization tools method of Rodriguez Sierra in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Rodriguez Sierra reference discloses a business intelligence analysis and visualization tools “base” method upon which the usage of Qlik™ business intelligence analysis and visualization tools as described in the applicant’s published specification can be seen as an “improvement” (improved business intelligence analysis and data visualization through use of a known Qlik Sense system 

Regarding claims 6 and 13, Rodriguez Sierra in view of applicant admitted prior art discloses the system of claim 5 and the medium of claim 12, further comprising: 
displaying the view of the one or more predictive analytics in the data visualization system (Rodriguez Sierra: [0024]; [0026]; [0030]; [0041]).

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez Sierra in view of applicant admitted prior art (see Applicant U.S. Patent Application Publication No. 2020/0294084) and Singhal (U.S. Patent Application Publication No. 2020/0090056).

Regarding claims 3, 10, and 17, Rodriguez Sierra in view of applicant admitted prior art discloses the system of claim 1, the medium of claim 8, and the method of claim 15. 
Furthermore, Rodriguez Sierra teaches the following: […] the multiple business intelligence data sources according to a data mining system (Rodriguez Sierra: [0020]-[0024], “data mining”) [however the Rodriguez Sierra reference does not explicitly teach: “refreshing”].
Regarding the aforementioned features not taught by Rodriguez Sierra in view of applicant admitted prior art, Singhal discloses the following: “refreshing” (Singhal: Figure 2; Figure 3; [0087], “raw user data depicts temporal behavior of users which is captures in the features and need to be updated continuously”, “features are kept updated by capturing the raw user data from the B2C system through one of the real time interfaces”; [0092]; wherein 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for refreshing managed data sources according to a data mining system of Singhal to improve the similar methods for managing data sources according to a data mining system of Rodriguez Sierra in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Rodriguez Sierra reference in view of applicant admitted prior art discloses managing data sources according to a data mining system “base” methods upon which the claimed invention managed data sources according to a data mining system can be seen as an “improvement” (improved managed data source management through refreshing managed multiple business intelligence data sources according to a data mining system).  The Singhal reference contains a “comparable” method for managing data sources according to a data mining system that has been improved in the same way as the claimed invention (wherein Singhal also discloses refreshing managed multiple business intelligence data sources according to a data mining system).  The claimed invention language is obvious because a method of managing data sources according to a data mining system through refreshing managed multiple business intelligence data sources according to a data mining system has been made part of the ordinary capabilities of one skilled in the art based upon the Singhal teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Singhal in the same way to the “base” methods of Rodriguez Sierra in view of applicant admitted prior art and the improved updating methods for managing data sources according to a data mining system would have been predictable to one of ordinary skill in the art.

Regarding claims 7, 14, and 20, Rodriguez Sierra in view of applicant admitted prior art discloses the system of claim 1, the medium of claim 8, and the method of claim 15. 
Furthermore, Rodriguez Sierra teaches the following: wherein the predictive analytics […] (Rodriguez Sierra: [0023]-[0024]) [however the Rodriguez Sierra reference does not explicitly teach: “represent a propensity to buy of a customer”].
Regarding the aforementioned features not taught by Rodriguez Sierra in view of applicant admitted prior art, Singhal discloses the following: “represent a propensity to buy of a customer” (Singhal: [0033], “An analytical (prediction) model is employed to predict a customer's repeat probability”; [0039], “an analytical model for predicting customer repeat probability and propensity to an offer”; [0070]; [0075]; wherein Singhal discloses predictive analytics representing a propensity to buy of a customer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known technique for predictive analytics of Singhal to improve the similar methods for predictive analytics of Rodriguez Sierra in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Rodriguez Sierra reference in view of applicant admitted prior art discloses predictive analytics utilization “base” methods upon which the claimed invention predictive analytics can be seen as an “improvement” (improved predictive analytics through specification of utilizing customer propensity to buy predictive analytics).  The Singhal reference contains a “comparable” method for predictive analytics that has been improved in the same way as the claimed invention (wherein Singhal also discloses utilizing customer propensity to buy predictive analytics).  The claimed invention language is obvious because a method of utilizing customer propensity to buy predictive analytics has been .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment November 10, 2020, with respect to the rejection(s) of claim(s) under 35 USC § 101 have been fully considered and are persuasive.  Therefore, the previous 35 USC § 101 rejection has been withdrawn. 

Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment November 10, 2020, with respect to the rejection(s) of claim(s) under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the 35 USC § 102 rejection has been withdrawn.  However, upon further consideration, a new 35 USC § 103 ground(s) of rejection is made in view of applicant admitted prior art.

The applicant argues that the previously cited references fail to disclose the amended features of the claims.
The examiner has withdrawn the previous 35 USC § 102 rejection and explained in the new 35 USC § 103 rejection above how the applicant admitted prior art discloses the amended claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bielefeldt (U.S. Patent Application Publication No. 2017/0300851) discloses system and methods for utilizing QlikTech™ QVD files to manage business data.
Tutuk (U.S. Patent Application Publication No. 2014/0108467) discloses systems and methods for utilizing QlikTech™ applications for creation of a homogeneous/unified data model and data visualization.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
January 2, 2020

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682